Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20   PageID.2098   Page 1 of 36




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


  JEROME YELDER,                                 2:18-CV-10576-TGB

                   Plaintiff,

                                             ORDER GRANTING
       vs.                                DEFENDANT’S MOTION FOR
                                            SUMMARY JUDGMENT
  NORFOLK SOUTHERN
  RAILWAY COMPANY,

                   Defendant.


       Plaintiff Jerome Yelder, an African American train conductor,

 brings this lawsuit against his employer, Defendant Norfolk Southern

 Railway Company (“Norfolk Southern”), alleging racial discrimination in

 the workplace and retaliatory termination. Yelder complains that he was

 assigned lower-paying assignments than his white counterparts and
 that, after he complained, he was unfairly terminated following an

 altercation with a taxi driver.

       Yelder’s claims are under Title VII of the Civil Rights Act of 1964,

 42 U.S.C. §2000e, et seq., (“Title VII”) and 42 U.S.C. § 1981. Norfolk

 Southern has moved for summary judgment. Norfolk Southern says that

 Yelder’s race discrimination claims are preempted by the Railway Labor
 Act (“RLA”), 45 U.S.C. §§ 151-188, and alternatively that he has failed to


                                      1
Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20   PageID.2099   Page 2 of 36




 establish a prima facie case of race discrimination. As for Yelder’s

 retaliation claims, Norfolk Southern argues that the cause of his

 termination was the taxi-cab altercation, and it was not a pretext for

 discrimination. Yelder’s termination was later reversed, and he remains

 an employee of Defendant. After carefully reviewing the factual record

 and the legal arguments of the parties, the Court concludes that

 Defendant’s motion is well-taken, so the motion for summary judgment

 will be GRANTED.

 I. Facts and Procedural History

       Yelder began working as a conductor for Norfolk Southern in 2011.

 In August of 2016 he was assigned to the Detroit/Toledo (“DT”) pool,

 operating trains to and from Detroit and Toledo, working in two-member

 crews consisting of a conductor and an engineer. Members of the DT pool
 included both regularly scheduled members and “extra board” members;

 extra board members filled vacancies or extra work when there were not

 enough regularly scheduled members to complete an assignment. Elium

 Deposition, ECF No. 27-4, PageID.1686. Yelder was a regularly

 scheduled member of the DT pool. A union represented Yelder and a

 Collective Bargaining Agreement (“CBA”) governed the terms and

 conditions of his employment.




                                      2
Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20        PageID.2100    Page 3 of 36




       Under the provisions of the CBA, employees who join the DT pool

 are assigned jobs through a “first-in/first-out” process.1 Defendant

 describes the “first-in/first-out” process as follows: after a crew completes

 an assignment, they go to the bottom of available crews that may be

 called for an assignment (sometimes called a “turn”). As crews on the list

 are called, each crew moves up the list until they become the next

 available crew for a new assignment. Elium Deposition, ECF No. 27-4,
 PageID.1695. Yelder agrees this is how the first-in first-out process is

 supposed to work. Yelder Deposition, ECF No. 24-3, PageID.165. Crews

 receive assignments through a “crew call” where a call center notified the
 individual crews of an upcoming trip. ECF No. 24-3, PageID.161. Crew

 callers were usually located in Atlanta, Georgia but could also be chief

 crew dispatchers locally stationed in Dearborn, Michigan. Id. at
 PageID.162. Defendant asserts that crews are called by crew numbers

 and not by the names of the individual crew member, while Yelder says

 that crews are called by name.

       Once a crew in the DT pool is on an assignment, there are several

 ways that the trip can develop that the railroad uses specialized terms to

 describe. The crew may need to “deadhead turn,” “deadhead home” or

 they may need to be “held-away.” When a crew “deadhead turns,” they



 1Article 11, Section 5 of the CBA provides that “[c]rews holding positions in pool or
 unassigned service will run or deadhead first-in first-out, except as otherwise
 provided.” ECF No. 24-4, PageID.625.
                                          3
Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20   PageID.2101   Page 4 of 36




 take a taxi or another mode of transportation from their “departing

 terminal” to another destination in order to meet the train for the return

 trip. ECF No. 24-3, PageID.172. For example, a crew stationed in

 Michigan would take a taxi to Toledo to join a train and conduct it back

 to Michigan. When a crew is “held-away,” they stay in a hotel or other

 lodging because they are staying away from their “home terminal.” Id. at

 PageID.173. When a crew “deadheads home,” this describes the situation

 where a crew is waiting at the distant terminal for an assignment but

 because there is no train, the crew is ordered to return home by taxi and

 Norfolk Southern pays for their transportation. These work conditions

 are defined and described in the CBA, and the CBA also governs the

 applicable compensation. See Relevant CBA Provisions, ECF 24-4,

 PageID.625-26, 692-705, 711-14, 741-43 (Articles 11, 24, 25, 26, 30, 34).
 The CBA also governs Norfolk Southern’s seniority system, which is used

 to assign these jobs. ECF 24-4, PageID.580 (Article 4). Yelder claims that

 deadheading and held-away opportunities result in higher pay, ECF No.

 27-2, PageID.1676, which Defendant does not contest. With regard to the

 DT pool, Norfolk Southern contracts with Professional Transport, Inc.

 (“PTI”), an independent taxi service, to transport crews that are doing a

 “deadhead turn” or “deadhead home.” Gaines Declaration, ECF No. 24-2.

       A. Discrimination complaint

       On March 15, 2017, Yelder sent an email to a division manager of
 Norfolk Southern, Michael Grace, in which he expressed a complaint that
                                      4
Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20        PageID.2102     Page 5 of 36




 he was being discriminated against because of his race. ECF No. 24-3,

 PageID.311-12. Yelder contended that he was receiving far fewer

 deadhead and held-way opportunities than his white counterparts and

 pointed out that he was the only regularly scheduled African American

 conductor in the DT pool. ECF No. 24-3.2 Yelder claimed that the

 deadhead/held-away assignments result in higher pay and were

 frequently being called once white employees were ahead of him on the

 list or immediately after he was called for a traditional assignment, so

 the deadhead/held-away assignments would go to white employees

 rather than to him. He believed white employees were receiving these
 assignments even though he had superior attendance records. ECF No.

 24-3, PageID.174; id. at PageID.57 (“[I]t didn’t matter what time, the

 pattern was unless there was some type of event where they absolutely
 needed someone to deadhead down, I just wasn’t called to deadhead. They

 would call two of my colleagues ahead of me to deadhead then call me for

 a train and then maybe one or two behind me for the deadhead and that

 became consistent.”). As a result, Plaintiff alleges that these conductors

 were making more money than he was, even though Plaintiff had

 superior attendance records. Id. The email also stated that Yelder had


 2In deposition, Yelder stated that he also complained of racial discrimination to his
 union representative, Nicholas Greficz, in February of 2017. ECF No. 24-3,
 PageID.150-51. His union representative told him that he would have to speak with
 railroad management. Id. Yelder first spoke with his direct supervisor, Courtney
 Siffre, over the phone. Id. Siffre said he would investigate, but Yelder says he never
 heard back from Siffre, so he directly contacted Michael Grace. Id. at PageID.154.
                                           5
Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20        PageID.2103    Page 6 of 36




 spoken with other African American employees who at some point held

 the DT pool and was told they did not like holding the DT pool because

 they also experienced fewer deadhead and held-away opportunities. Id.3

       In response to Yelder’s email, Norfolk Southern conducted an
 investigation that included comparing the earnings and deadheading

 opportunities of Plaintiff with other members of the DT pool. Susan

 Decker, a Human Resources EEO officer for Norfolk Southern, created

 and reviewed data sheets, and concluded that from August 2016 (when

 Plaintiff joined the DT pool) to March 2017 (when Plaintiff made the

 complaint), Yelder was in the top 10 employees in the DT pool for

 deadheading trips (he had 32 deadheading trips) and that Yelder was the

 third-highest earner in the DT pool out of 42 employees. ECF No. 24-7.4

 Based on Decker’s data and analysis, Defendant concluded that

 Plaintiff’s complaint was unsubstantiated and so notified Plaintiff on

 April 6, 2017. Id.




 3 Yelder discussed these conversations and named each individual African American
 employee during his deposition. See ECF No. 24-3, PageID.178. However, the record
 does not contain depositions or affidavits from any of these individuals.
 4 Neither this report, nor Defendant’s motion, attempts to explain why these findings

 do not conflict with Yelder’s position that there were only nine or ten regularly
 scheduled conductors in the DT pool and that he was the only African American
 regularly scheduled conductor. See Yelder’s Deposition, ECF No. 24-3, PageID.177,
 193-94. Nor does Defendant address how its findings would change if the data was
 analyzed by comparing Yelder to regularly scheduled conductors only.
                                          6
Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20   PageID.2104   Page 7 of 36




       B. Physical altercation with PTI taxi driver

       Approximately three weeks later, on the evening of April 21, 2017,

 after completing an assignment in Ohio, Yelder and Norfolk Southern

 engineer James Jackwak took a PTI taxi van from the Toledo rail yard to

 a hotel. Yelder’s Written Statement, ECF No. 24-3, PageID.313-14. This

 was a held-away trip. Yelder sat in the front passenger seat next to the

 driver and Jackwak sat in the rear passenger seat behind the driver.

 Shortly after the ride began, Yelder claims he noticed the driver was

 taking an alternate route to the hotel. Id. Yelder claims he had made this

 very drive to the hotel a few times and knew the usual route. Id. Yelder

 says he asked the driver three times whether he was taking them to the

 hotel and each time the driver refused to respond. Id. Yelder then picked

 up the microphone in the taxi van and called the Maumee River Bridge
 operator and told her that the van was going in the opposite direction of

 the hotel. Yelder Deposition, ECF No. 24-3, PageID.206.

       Yelder then dropped the microphone and attempted to stop the van

 by grabbing the steering wheel with his hands and using his leg to push

 the break. Id. The driver pushed Yelder back into his seat and blocked

 Yelder’s hands and legs. Yelder then tried to remove the key from the

 ignition but the driver again knocked Yelder’s hand out of the way. Id.

 Yelder then “struck” the driver in the chest with his hand.5 ECF No. 24-


 5On summary judgment, Yelder disputes that he “struck” the driver in the chest,
 ECF No. 27, PageID.1646, because in deposition he only stated that “perhaps” he
                                       7
Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20     PageID.2105    Page 8 of 36




 3, PageID.313. The taxi driver eventually stopped the vehicle and Yelder

 and Jackwak exited. The driver left the scene and another driver in the

 area arrived to transport Yelder and Jackwak to the hotel. Jerry Simon,

 trainmaster and Norfolk Southern’s supervisor who spoke with Yelder at

 the hotel that evening, immediately removed Yelder from service pending

 an investigation of the incident. ECF No. 24-5, PageID.1030.

       After an investigation, Norfolk Southern charged Yelder with

 conduct unbecoming an employee for striking the driver. Yelder,

 Jackwak, and others testified at a hearing. Yelder confirmed that he

 struck the taxi driver in the chest but said that he only acted the way he

 did to protect himself and Jackwak because he believed the driver was

 not driving them to the hotel. The driver could not be located and did not

 provide an interview to Norfolk Southern or testify at the hearing.
 Hearing Transcript, ECF No. 24-5, PageID.1037-1129.

       Following the hearing, Norfolk Southern terminated Yelder on

 June 12, 2017. ECF No. 24-3. However, on January 2, 2019, after Yelder

 filed suit, the Public Law Board reinstated Yelder (without pay for lost

 time). ECF No. 24-11. The Board concluded that even though there was

 substantial evidence to support the charge, Yelder should be reinstated

 because of his tenure and discipline record. Id. Yelder returned to work.


 “touched his chest. I do believe that.” ECF No. 25-7, PageID.1729. However, in
 Plaintiff’s own handwritten statement following the incident, he stated that he
 “struck” the driver in the chest. See ECF No. 24-3, PageID.313. Yelder conceded as
 much at oral argument.
                                         8
Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20   PageID.2106   Page 9 of 36




       Yelder filed a charge with the Equal Employment Opportunity

 Commission (“EEOC”) claiming racial discrimination and retaliation by

 Norfolk Southern. The EEOC issued Yelder a right-to-sue letter and

 Yelder filed a complaint on these grounds. Norfolk Southern now moves

 for summary judgment on each of Yelder’s claims. The motion was fully

 briefed, and the Court heard oral argument on November 25, 2019.

 II. Standard of Review

       “Summary judgment is appropriate if the pleadings, depositions,

 answers to interrogatories, and admissions on file, together with any

 affidavits, show that there is no genuine issue as to any material fact

 such that the movant is entitled to a judgment as a matter of law.”

 Villegas v. Metro. Gov’t of Nashville, 709 F.3d 563, 568 (6th Cir. 2013);

 see also Fed. R. Civ. P. 56(a). A fact is material only if it might affect the
 outcome of the case under the governing law. See Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 249 (1986).

       On a motion for summary judgment, the Court must view the

 evidence, and any reasonable inferences drawn from the evidence, in the

 light most favorable to the non-moving party. See Matsushita Elec. Indus.

 Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citations omitted);

 Redding v. St. Edward, 241 F.3d 530, 531 (6th Cir. 2001).

       The moving party has the initial burden of demonstrating an

 absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477
 U.S. 317, 325 (1986). If the moving party carries this burden, the party
                                       9
Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20   PageID.2107   Page 10 of 36




 opposing the motion “must come forward with specific facts showing that

 there is a genuine issue for trial.” Matsushita, 475 U.S. at 587. The trial

 court is not required to “search the entire record to establish that it is

 bereft of a genuine issue of material fact.” Street v. J.C. Bradford & Co.,

 886 F.2d 1472, 1479-80 (6th Cir. 1989). Rather, the “nonmoving party has

 an affirmative duty to direct the court’s attention to those specific

 portions of the record upon which it seeks to rely to create a genuine issue

 of material fact.” In re Morris, 260 F.3d 654, 655 (6th Cir. 2001). The

 Court must then determine whether the evidence presents a sufficient

 factual disagreement to require submission of the challenged claims to

 the trier of fact or whether the moving party must prevail as a matter of

 law. See Anderson, 477 U.S. at 252.

 III. Analysis
       A. Racial Discrimination Claims (Counts I and III)

             1. RLA Preclusion

       “The Railway Labor Act (“RLA”) governs disputes between

 management and labor in the railroad industry.” Emswiler v. CSX

 Transp., Inc., 691 F.3d 782, 785 (6th Cir. 2012). It divides disputes into

 two categories: major and minor. Id. Major disputes “relate to the

 formation of collective [bargaining] agreements or efforts to secure them”

 and concern “rates of pay, rules or working conditions.” Stanley v.

 ExpressJet Airlines, Inc., 356 F.Supp.3d 667, 683 (E.D. Mich. 2018)
 (quoting Hawaiian Airlines, Inc. v. Norris, 512 U.S. 246, 252 (1994)).
                                      10
Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20        PageID.2108     Page 11 of 36




 Minor disputes on the other hand “gro[w] out of grievances or out of the

 interpretation or application of agreements covering rates of pay, rules,

 or working conditions.” Id. They “involve controversies over the meaning

 of an existing collective bargaining agreement.” Id. The RLA also

 provides for a mandatory arbitration mechanism designed to settle

 disputes quickly. Emswiler, 691 F.3d at 785 (citing 45 U.S.C. § 151a;

 Hawaiian Airlines, Inc. v. Norris, 512 U.S. 246, 252 (1994)). Minor

 disputes must initially be settled through grievance procedures set out in

 a CBA. Id. If parties are unsuccessful at resolving the minor dispute, it

 is submitted to binding arbitration. Id. Only after a final decision by the

 arbiter may an employee then file a claim with a district court. Id. If an

 employee fails to utilize this RLA-mandated arbitral process to settle her

 minor dispute, the RLA “clearly precludes federal courts from granting
 relief.” Id. at 789.6

       Norfolk Southern asserts here that Yelder’s race discrimination

 claims are “minor disputes” subject to mandatory arbitration and thus

 are precluded by the RLA. ECF No. 24, PageID.113-117. For Yelder’s race

 discrimination claims to be precluded by the RLA their resolution must

 “depend[ ] on an interpretation of the CBA.” Emswiler, 691 F.3d at 792.



 6 Other circuits hold that because the National Railroad Adjustment Board has
 “exclusive jurisdiction” over “minor disputes,” the district court lacks subject matter
 jurisdiction over those claims. See Brown v. Illinois Central R.R. Co., 254 F.3d 654,
 668 (7th Cir. 2001). The Sixth Circuit does not take that approach. Emswiler, 691
 F.3d at 789.
                                           11
Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20        PageID.2109     Page 12 of 36




 The Sixth Circuit utilizes a two-part test to make this determination: “(1)

 does proof of the plaintiff’s claim require interpretation of the CBA; and

 (2) is the right claimed by plaintiff created by the CBA or by state or

 federal law.” Stanley, 356 F.Supp.2d at 684-85.7 “If the ‘claim is not a
 purely factual question about . . . an employer’s conduct and motives and

 cannot be decided without interpretation of the CBA,’ it is preempted.”

 Id. at 685 (quoting Emswiler, 691 F.3d at 792).8 “Additionally, the bare
 fact that the CBA will be consulted in the course of evaluating Plaintiff’s

 claim does not require RLA pre-emption.” Smith v. Northwest Airlines,

 Inc., 141 F.Supp.2d 936, 945 (W.D. Tenn. 2001) (citing Livadas v.

 Bradshaw, 512 U.S. 107, 124 (1994)); Stephens v. Norfolk & W. Ry. Co.,


 7 The Sixth Circuit has yet to squarely address the question of whether Title VII
 claims will survive RLA preclusion simply because they are federal statutory claims.
 Some Circuit courts of appeal have held that claims arising under a federal statute
 survive RLA preclusion. See Benson v. Northwest Airlines, Inc., 62 F.3d 1108, 1115
 (8th Cir. 1995) (holding that plaintiff’s ADA claim was not preempted by the RLA
 because plaintiff “seeks to enforce a federal statutory right, not a contractual right
 embodied by the collective bargaining agreement”); Felt v. Atchison, Topeka & Santa
 Fe Ry. Co., 60 F.3d 1416, 1419-20 (9th Cir. 1995) (concluding that Title VII disputes
 are not precluded by the RLA absent “express agreement to arbitrate Title VII
 disputes” in the CBA). And the key Sixth Circuit decision, Emswiler, dealt with a
 plaintiff bringing a disability discrimination claim arising under Ohio state law, not
 federal law. Emswiler, 691 F.3d at 792. Both the Seventh Circuit Court of Appeals,
 and another judge in this district, have applied the rule in Emswiler to a Plaintiff’s
 claims arising under federal law. Brown v. Illinois Central R.R. Co., 254 F.3d 654,
 668 (7th Cir. 2001) (applying the “interpretation” test to a plaintiff’s Americans with
 Disabilities Act claim); Stanley v. ExpressJet Airlines, Inc., 356 F.Supp.3d 667, 685
 (E.D. Mich. 2018) (applying Emswiler to the plaintiff’s Title VII claim). This Court
 will likewise apply Emswiler to Plaintiff’s Title VII and § 1981 claims.
 8 The Sixth Circuit recognizes exceptions to the RLA arbitral requirement once a

 claim is found to be a “minor dispute.” Emswiler v. CSX Transp. Inc., 691 F.3d 782,
 790 (6th Cir. 2012). Yelder does not invoke any of these exceptions.
                                           12
Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20   PageID.2110   Page 13 of 36




 792 F.2d 576, 581 n.8 (6th Cir. 1986) (“[I]ncidential intrusion into

 interpreting the collective bargaining agreement necessitated by

 recognizing this separate cause of action does not require plaintiffs to

 pursue union grievance procedures prior to bringing the ADEA claim.”).

 The Court must therefore address the question of whether Yelder’s race

 discrimination claims require this Court to interpret the CBA claims, or

 whether the CBA will be merely consulted in reaching that decision.

       Plaintiff’s two race discrimination claims are that: (1) “Defendant

 discriminated against him by providing more opportunities for higher

 paying assignments to non-African Americans” and (2) “Defendant

 terminated Plaintiff due to his race.” ECF No. 27, PageID.1660. As for

 his first claim, Plaintiff essentially asserts that while the CBA lays out a

 first-in, first-out procedure for assigning deadheading (and therefore
 higher paying) opportunities, Defendant circumvents that process in a

 racially discriminatory manner against him. He claims that it may be

 necessary for the Court to “refer” to the CBA to determine what the

 assignment opportunities were and how assignments were made, but the

 Court will not have to “interpret” the CBA because both parties do not

 dispute the CBA’s accepted process for handing out assignments. Id. In

 other words, he does not claim that the CBA provisions themselves are

 racially discriminatory or that their meaning is somehow in need of

 explication. As for his second claim, Plaintiff asserts that while it may be
 necessary for the Court to consult or refer to the CBA’s procedure for
                                      13
Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20   PageID.2111    Page 14 of 36




 discipline, the Court will not have to interpret the CBA because he does

 not    challenge   the      CBA’s   disciplinary   procedure    as     racially

 discriminatory, nor does he claim that the validity of his termination

 turns on a particular understanding or interpretation of that procedure.

 Id.

       Plaintiff relies on Stanley v. Express Jet Airlines, Inc., an Eastern

 District of Michigan case that recently considered whether a plaintiff’s

 religious discrimination claim under Title VII was precluded by the RLA.

 356 F.Supp.3d 667 (E.D. Mich. 2018), appeal docketed, No. 19-1034 (6th

 Cir. Jan. 7, 2019). In Stanley, the plaintiff, a flight attendant practicing

 the Muslim faith, sought an accommodation so that she would not be

 required to serve alcoholic beverages on flights. Id. at 673. After the

 plaintiff was unable to come to an informal agreement with her co-
 workers, the plaintiff was placed on a year-long non-disciplinary, unpaid

 administrative leave of absence to let her seek another position in the

 company. She brought a Title VII failure to accommodate claim. Id. at

 683. On summary judgment, Express Jet argued the plaintiff’s failure to

 accommodate claim required interpretation of the plaintiff’s CBA, and

 therefore it was a “minor dispute” precluded by the RLA. Id. at 684. The

 court agreed. Id. at 691.

       The court looked to provisions of the CBA which stated that senior

 flight attendants had the choice to assume the “A” or “B” flight attendant
 position. It also looked to Express Jet’s flight attendant manual, which
                                       14
Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20   PageID.2112   Page 15 of 36




 stated that flight attendant “B” should assist flight attendant “A” with

 serving alcohol. The court found that the plaintiff’s Title VII claim

 required CBA interpretation because the court would have to consider

 the extent to which her requested accommodation violated the CBA’s

 seniority provisions or adversely affected the seniority rights of other

 flight attendants by mandating her control over the two positions. If her

 accommodation violated the CBA’s seniority provisions, then Express Jet

 could prove that the accommodation was an “undue hardship” under Title

 VII. Id. at 692. In such a case, the employer-defendant is not merely

 invoking compliance with CBA to justify its practice as non-

 discriminatory. Id. at 687-88 (quoting Rabe v. United Air Lines Inc., 636

 F.3d 866, 873 (7th Cir. 2011) (“The [CBA] is relevant to Rabe’s claims

 because she alleged that the travel-voucher policy was enforced against
 her in a discriminatory manner, but her claims do not call the policy itself

 into dispute.”)). Rather, if it was shown that the plaintiff’s requested

 accommodation violated the CBA, Sixth Circuit precedent held that such

 an accommodation was an “undue hardship;” CBA interpretation would

 dispose of the plaintiff’s case. Thus, her claim was precluded by the RLA.

       The court in Stanley looked to opinions from the Fifth and Seventh

 Circuits to explain that “a claim is not barred simply because the action

 challenged by the plaintiff is arguably justified by the terms of the CBA.”

 356 F.Supp.3d at 687 (quoting Carlson v. CSX Transp., Inc., 758 F.3d
 819, 833 (7th Cir. 2014)). And “[a]n ‘employer cannot ensure the
                                      15
Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20   PageID.2113   Page 16 of 36




 preclusion of a plaintiff’s claim merely by asserting CBA-based defenses

 to what is essentially a non-CBA-based claim.” Carlson, 758 F.3d at 833

 (quoting Brown v. Illinois Central R.R. Co., 254 F.3d 654, 668 (7th Cir.

 2001)).

       The Seventh Circuit also explained this distinction in Rabe v.

 United Air Lines Inc., 636 F.3d 866, 873 (7th Cir. 2011). In Rabe, the

 plaintiff alleged that her supervisor made anti-gay comments to her and

 suspected that she was a lesbian. Id. at 868. That supervisor

 investigated, and later terminated, the plaintiff for misusing travel

 vouchers, which the plaintiff claimed was a pretext for firing her because

 she was a lesbian. Id. The plaintiff also claimed that she was treated

 differently than similarly situated employees who used travel vouchers

 in a similar manner. Id. The Seventh Circuit concluded that the
 “principle focus” of the plaintiff’s claims was on the defendants’

 “subjective reasons for terminating Rabe’s employment” rather than an

 interpretation of the CBA. Id. at 873. Concluding that the plaintiff’s

 claims were not preempted or precluded by the RLA, the Seventh Circuit

 distinguished those cases where an employer’s compliance with the CBA

 was dispositive of the plaintiff’s claim. Id. at 473. For example, in Brown

 v. Illinois Central Railroad Company, the Seventh Circuit found RLA

 preclusion for an ADA accommodation claim where circuit precedent

 established that the ADA did not require accommodation by sacrificing
 collectively bargained, bona fide seniority rights of other employees. 254
                                      16
Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20   PageID.2114   Page 17 of 36




 F.3d at 668 & n.14. If the employer could prove that its actions complied

 with the CBA’s seniority provisions, the plaintiff’s ADA claim was not

 meritorious. Id.

       The court of appeals compared Rabe’s claims to those of a male

 flight attendant considered by the Fifth Circuit in Carmona v. Southwest

 Airlines, Co., 536 F.3d 344 (5th Cir. 2008). In Carmona, the plaintiff had

 alleged that unexcused absences by female flight attendants went

 unpunished, that his supervisors made discriminatory remarks against

 male employees, and that his chronic illnesses were the real reason he

 was fired. Id. at 345-46. The Fifth Circuit concluded that a plaintiff’s

 claims are not preempted where it is alleged that the CBA has been

 applied to the plaintiff in a discriminatory manner, as opposed to where

 a challenge is made to the CBA itself or its procedures. Rabe, 636 F.3d at
 873 (citing Carmona v. Southwest Airlines, Co., 536 F.3d 344, 349-50 (5th

 Cir. 2008)).

       Here, Plaintiff’s race discrimination claims more closely resemble

 those in Rabe and Carmona than those in Stanley and Brown. Yelder

 claims that Norfolk Southern circumvented the first-in first-out

 procedures of the CBA; he does not challenge the “meaning” of the first-

 in first-out procedure or how it operates. Carmona, 536 F.3d at 349 (“He

 alleges that CBA procedures were applied in a discriminatory manner,

 not that CBA procedures were fundamentally discriminatory.”). Yelder
 also claims that Norfolk Southern circumvented its disciplinary
                                      17
Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20           PageID.2115    Page 18 of 36




 procedures by challenging the sufficiency of Defendant’s asserted

 grounds for terminating Plaintiff. Norfolk Southern rebuts these claims

 only by listing provisions of the CBA dealing with the first-in, first-out

 process, deadheading, hold-aways, and discipline9 and asserting that
 these provisions will require interpretation by the Court. Norfolk

 Southern does not argue, and offers no authority for the proposition, that

 compliance with the CBA’s first-in, first-out process and disciplinary

 procedure means that Plaintiff’s Title VII race discrimination claims

 must fail. Rather, compliance could be a legitimate, non-discriminatory


 9   Those particular provisions cited by Defendant are:
         Article 11, Section 5: Freight Service – “Crews holding positions in pool
         or unassigned service will run or deadhead first-in first-out, except as
         otherwise provided.” ECF No. 24-4, PageID.625.
         Article 24, Section 2: Regulations in Pool Service – “Overtime, held-
         away, and deadheading shall be computed and counted as mileage,
         unless otherwise provided.” ECF No. 24-4, PageID.692.
         Article 25, Section 1: Deadheading – “(A.) Deadheading and service may
         be combined in any manner that traffic conditions require, and when so
         combined employees shall be paid actual miles or hours on a continuous
         time basis . . . However, when deadheading from the away-from-home
         terminal to the home terminal is combined . . . the rate paid for the basic
         day mileage portions of the service trip and deadhead shall be at the full
         basic daily rate. (B) Employees deadheading into their home terminals
         can have their deadhead combined with service out of that terminal only
         when the deadhead and service comes within the provisions of short
         turnout service rules.” ECF No. 24-4, PageID.693.
         Article 30, Section 1: Held-at-Other-Than Home Terminal – “Trainmen
         in pool freight and in unassigned service held at other than home
         terminal will be paid on the minute basis for the actual time so held . . .
         If held 16 hours after the expiration of the first 24-hour period from the
         time relieved, they will be paid for the actual time so held . . . Should a
         trainman be called for service or ordered to deadhead after pay begins,
         held away from home terminal shall cease at the time pay begins for
         such service or deadheading . . .” ECF No. 24-4, PageID.711.
                                             18
Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20   PageID.2116   Page 19 of 36




 reason for disparate treatment that could be rebutted by evidence of

 pretext from a plaintiff.

       To illustrate the difference between “interpreting” a contract and

 simply relying on or referring to it, a hypothetical may be useful. Suppose

 that a lease requires payment by the tenant on the first of the month.

 The plaintiff argues she paid on the first of the month while the

 defendant argues the plaintiff violated the lease by paying five days late.

 The plaintiff is not challenging the meaning of the terms “payment is due

 on the first of the month;” the question is whether—as a matter of fact—

 the plaintiff complied with the terms of the lease. In this example,

 determining whether the plaintiff paid her rent in compliance with the

 lease requires reference to the lease but not interpretation of the lease.

 The fact finder must consider the plaintiff’s conduct under the lease to
 determine whether she complied with its undisputed terms. So too with

 Norfolk Southern’s RLA preemption argument. Norfolk Southern argues

 it complied with the CBA, Yelder argues it did not. The factfinder in

 Yelder’s action will have to determine whether Norfolk Southern

 deviated from the CBA in a manner that violated Yelder’s rights under

 Title VII and § 1981. Therefore, “consideration of the CBA as applied to

 Title VII . . . –not interpretation of the CBA itself—is what is required to

 resolve [Yelder’s] claims.” Carmona, 536 F.3d 344.

       In sum, while “certain provisions of the CBA must be examined and
 weighed as a relevant but non-dispositive factor” in deciding whether
                                      19
Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20          PageID.2117     Page 20 of 36




 Yelder was subject to disparate treatment or faced racially motivated

 termination, the fact that such consideration of the CBA is necessary

 does not mean that the claims are precluded by the RLA. Brown, 254 F.3d

 at 667-68; Carmona, 536 F.3d at 349-50.10 Instead, Plaintiff’s race
 discrimination claims will turn on Norfolk Southern’s conduct and

 motives in relation to the CBA’s requirements. See Emswiler, 691 F.3d at

 793 (citing Norris, 512 U.S. at 261). And despite Defendant’s claim to the

 contrary, Plaintiff is asserting that Defendant violated rights created by

 federal statute—i.e., a right to be free from discrimination under Title

 VII—not by the CBA. Stanley, 356 F.Supp.2d at 684-85.

 10 Defendant’s reliance on Brokate v. Express Jet Airlines, Inc., 174 Fed.Appx. 867
 (6th Cir. 2006) is not to the contrary. In Brokate, the plaintiff alleged that Express
 Jet violated the terms and conditions of the CBA by not permitting her to pay for and
 receive benefits as an active employee while on injury leave. Id. at 869. There, it was
 clear that if the defendant complied with the CBA, the plaintiff’s claim would fail.
 Defendant also relies on an unpublished disposition from the Sixth Circuit, Dotson v.
 Norfolk S. R.R. Co., which adopted in full a district court’s conclusion that “[w]hether
 or not Plaintiff was disciplined more harshly [than other employees] or . . . should
 have been disciplined at all, depends upon an interpretation of the CBA regulations
 regarding discipline.” 52 Fed.Appx. 655, 658 (6th Cir. 2002). Not only is Dotson
 unpublished and therefore not binding on this Court, it predates a number of the
 cases summarized above and addresses the RLA preclusion issue in a broad and
 conclusory fashion. See also Moss v. Norfolk Western Ry. Co., No. 02-74237, 2003 WL
 21817127, at *5 (E.D. Mich. July 22, 2003) (applying Dotson and finding that
 plaintiff’s Title VII disparate impact claim alleging he was discharged for the same
 conduct that a white employee was not discharged for was precluded by the RLA
 because the claim depended “on an interpretation of the CBA regulations regarding
 discipline”); Lee v. Norfolk Southern R.R. Co., 912 F.Supp.2d 375, 380 (W.D.N.C.
 2012) (concluding that the plaintiff’s claim that he was more severely disciplined for
 drinking alcohol on duty than a white employee was precluded by the RLA because
 it required interpretation of provisions in the CBA regarding discipline). The
 reasoning in these cases is less developed and fails to get to the root of the preclusion
 issue, i.e., whether the CBA as applied to Title VII, not interpretation of the CBA
 itself is required to resolve the plaintiff’s claims. Carmona, 536 F.3d 344.
                                            20
Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20     PageID.2118   Page 21 of 36




       In sum, to return then to the Sixth Circuit’s two-part test: “(1) does

 proof of the plaintiff’s claim require interpretation of the CBA; and (2) is

 the right claimed by plaintiff created by the CBA or by state or federal

 law,” Stanley, 356 F.Supp.2d at 684-85, the Court concludes that

 plaintiff’s claim does not require interpretation of the CBA and the right

 claimed by plaintiff, to non-discriminatory treatment, is created by

 federal law rather than by the CBA. Accordingly, Plaintiff’s race

 discrimination claims are not precluded by the RLA.


             2. The merits of Plaintiff’s Title VII and 42 U.S.C. § 1981
             Race Discrimination claims
       Title VII of the Civil Rights Act of 1964 prohibits an employer from
 “discriminat[ing] against any individual . . . because of such individual’s

 race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1).

 Absent direct evidence of discrimination, to demonstrate a prima facie

 case of race discrimination under Title VII, a plaintiff must show that:

 “(1) he or she was a member of a protected class; (2) he or she suffered an

 adverse employment action; (3) he or she was qualified for the position;

 and (4) he or she was replaced by someone outside the protected class or

 was    treated    differently   than        similarly-situated,   non-protected

 employees.” Wright v. Murray Guard, Inc., 455 F.3d 702, 707 (6th Cir.

 2006) (quoting DiCarlo v. Potter, 358 F.3d 408, 415 (6th Cir. 2004)). If the

 plaintiff makes a prima facie showing, this creates a presumption that


                                        21
Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20   PageID.2119   Page 22 of 36




 the defendant discriminated against the plaintiff and the burden shifts

 to the defendant to articulate a legitimate, non-discriminatory reason for

 the action. Wright, 455 F.3d at 706. Legitimate, non-discriminatory

 reasons for termination are those “supported by admissible evidence,

 ‘which, if believed by the trier of fact, would support a finding that

 unlawful discrimination was not the cause of the employment action.’”

 Id. at 707 (quoting St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 507

 (1993)). If the defendant makes this showing, the presumption of

 discrimination falls away and the plaintiff must show that the

 defendant’s     non-discriminatory     reason     was     a   “pretext     for

 discrimination.” Id. But the burden of persuasion always remains with

 the plaintiff. Id. Section 1981 claims are analyzed under this framework

 as well. Newman v. Federal Exp. Corp., 266 F.3d 401, 406 (6th Cir. 2001).
       The parties do not dispute that Yelder has adequately shown the

 first three elements necessary to support a prima facie claim. Only the

 fourth element of Yelder’s prima facie race discrimination claims is at

 issue here, that is, whether he was replaced by someone outside the

 protected class or was treated differently than similarly situated, non-

 protected employees. For Yelder’s first claim that he received fewer

 deadheading and held-away opportunities, to prove the fourth element

 he must demonstrate that he was treated differently than similarly

 situated employees outside of the protected class. For Yelder’s second
 claim, that he was terminated because of his race, proving the fourth
                                      22
Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20   PageID.2120   Page 23 of 36




 element means that he must show either that he was treated differently

 than similarly situated employees outside of the protected class or that

 he was replaced by someone outside of the protected class.

       As for Yelder’s first claim—that he received fewer deadheading and

 held-away opportunities than non-African Americans in the DT pool, and

 therefore    unequal    pay—Yelder        claims   that   Norfolk   Southern

 circumvented the “first-in first-out” procedures of the CBA to

 discriminatorily offer these opportunities to non-African American

 employees. Plaintiff supports this with a declaration wherein he states

 that he observed on Norfolk Southern computer monitors, deadheading

 and held-away opportunities being “mostly called” when non-African

 American employees were positioned on the list ahead of Plaintiff, or

 after Plaintiff was called for standard work, so the deadheading and held-
 away assignments would go to those employees. See ECF No. 27-2,

 PageID.1674-76. Defendant rebuts this with deposition testimony stating

 that crew callers were not aware of the names or races of the crews they

 were calling out and therefore could not be acting in a discriminatory

 manner; they were simply following the first-in, first-out process and

 assigning jobs to crews in the order of who had been waiting for an

 assignment the longest. Decker Deposition, ECF No. 24-7, PageID.1321,

 1324. In response, Plaintiff declares that he viewed the computer

 monitors listing the names of all crew members, and that each time he
 was called into work, it was always by name, and by a live operator or by
                                      23
Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20      PageID.2121   Page 24 of 36




 automation. ECF No. 27-2, PageID.1674-76. He also stated that he was

 available to work more often than most of the other conductors and

 engineers regularly assigned to the DT pool,11 and was not the least

 senior regularly assigned conductor, implying that he should have more
 deadheading and held-away opportunities. Id.

       However, Plaintiff does not allege or provide evidence that the

 individuals calling him into work by name were also the individuals

 making the crew assignments. Yelder also does not allege or suggest that

 these “computer screens” are the same screens that the crew callers in

 Atlanta, Georgia saw, or that those crew callers knew of Yelder’s race or

 the race of the other conductors in the DT pool. Indeed, while Yelder

 asserts that he could see the employee names on the computer screens

 and he knew the races of the conductors in the DT pool, Yelder does not
 argue that the crew callers knew the races of the employees to be able to

 call crews in a discriminatory manner. More importantly, Plaintiff has

 not come forward with any proof to counter Defendant’s evidence that

 Plaintiff was in the top three earners of the DT pool; Plaintiff’s response

 admits this fact, ECF No. 27, PageID.1646, ¶ 24, and Plaintiff’s

 declaration does not rebut it. See Decker’s findings, ECF No. 24-7,



 11Susan Decker testified in deposition that her report did not include any analysis
 regarding how often Plaintiff was available to work compared with other pool
 members. Decker Deposition, ECF No. 24-7, PageID.1318. She also agreed that if an
 employee was available to work more than other employees, that employee would
 earn more than the others. Id. at PageID.1326-27.
                                         24
Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20   PageID.2122   Page 25 of 36




 PageID.1348-49. Plaintiff attempts to dispute Decker’s data by arguing

 that it included “extra board” members when it should have been limited

 to regularly scheduled employees like Yelder. ECF No. 27, PageID.1650.

 Because Defendant’s analysis included these “extra board” members,

 Plaintiff argues the data artificially inflates his earnings in comparison

 to non-African Americans in the DT pool who were not regularly

 scheduled workers. Plaintiff maintains that as a regularly scheduled

 worker, of course he would stand to earn more than those extra board

 members who worked the DT pool less frequently. Id.

       But this critique of Decker’s data does not undermine its conclusion

 that Plaintiff was paid more than similarly situated non-African

 American regularly scheduled conductors in the DT pool. This is because

 even if Plaintiff was only compared to the nine or 10 regularly scheduled
 DT conductors, he would still be in the top three earners of the DT pool

 and therefore earning higher pay than at least six non-African American,

 regularly scheduled conductors in the DT pool.

       Relying on Martinez-Gonzalez v. Lakeshore Staffing, Inc., 750

 Fed.Appx. 463, 467 (6th Cir. 2018), Defendant contends that Decker’s

 data is objective evidence that has not been refuted by Plaintiff, and

 therefore no genuine issue of material fact exists as to whether Yelder

 was paid in accordance with similarly situated, regularly scheduled, DT

 pool members. ECF No. 24, PageID.120. The Court agrees. In Martinez-
 Gonzalez, plaintiffs brought a disparate treatment claim against their
                                      25
Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20   PageID.2123   Page 26 of 36




 employer alleging that they did not receive regular raises and were

 compensated less than other similarly situated non-Hispanic employees.

 750 Fed.Appx. at 464. In support of its motion for summary judgment,

 the employer submitted a pay rate sheet showing that the plaintiffs “were

 among the highest-paid of all crew employees.” Id. at 467. Even though

 the plaintiffs relied on the spreadsheet to show that various other

 employees made more than the plaintiffs, no genuine issue of material

 fact existed. This was because it was undisputed, based on the pay rate

 sheet, that certain non-Hispanic crew members had smaller and fewer

 wage increases than the plaintiffs and therefore the plaintiffs were not

 paid in a manner incommensurate with similarly situated non-Hispanic

 crew. Id. at 467-68.

       The same is true in this case. Even if Decker’s data was skewed
 because it included the extra board members, it still showed that Plaintiff

 was the third highest earner in the pool compared to other regularly

 scheduled conductors, and therefore at least six non-African American,

 regularly scheduled conductors in the DT pool received lower pay than

 Plaintiff. And while Plaintiff asserts in his declaration that he was

 available to work more than the other regularly scheduled DT

 conductors, he has not come forward with evidence of a non-African

 American regularly scheduled DT conductor who had more deadheading

 and held-away opportunities, and therefore received higher pay, but was
 available to work less than Plaintiff. Absent such evidence, Plaintiff’s
                                      26
Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20   PageID.2124   Page 27 of 36




 assertion that the majority of deadheading opportunities went to non-

 African American employees who therefore made more money than him

 is “belied by ‘objective evidence in the record.’” Martinez-Gonzalez, 750

 Fed.Appx. at 467 (quoting Nelms v. Wellington Way Apartments, LLC,

 513 Fed.Appx. 541, 548 (6th Cir. 2013)). Accordingly, no genuine issue of

 material fact exists as to whether Yelder was paid less than similarly

 situated non-African American DT pool members. Plaintiff cannot

 establish the fourth element that is required to make out a prima facie

 case for his first disparate treatment claim.

       As for Plaintiff’s second disparate treatment claim—that he was

 terminated because of his race—Yelder argues Defendant conceded that

 he was “replaced” by a Caucasian conductor and therefore can make out

 the fourth element of his prima facie case. But that is not the case.
 Plaintiff sought the answer to the following interrogatory: “[s]tate the

 race of the person that took over Plaintiff’s position following Plaintiff’s

 termination.” Defendant’s Responses to Plaintiff’s Second Set of

 Interrogatories, ECF No. 27-13, PageID.2074. Defendant responded:
      Subject to and without waiving any general objections,
      [Norfolk Southern] states that it is unclear what “took over”
      means, but no one was hired to replace Plaintiff because
      Plaintiff worked under a collective bargaining agreement and
      positions are filled based on who applies and seniority.
      [Norfolk Southern] further states that the race of the first
      person who performed the job Plaintiff was working at the
      time of his April 21, 2017 misconduct was White.



                                      27
Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20          PageID.2125   Page 28 of 36




          Id. Plaintiff asserts this shows he was “replaced” by a white

 conductor. But this interrogatory states that Yelder’s job duties were

 redistributed among the existing DT pool crew members and that the

 next conductor to work was simply the next conductor in line using the

 first-in first-out process. Such evidence is insufficient to meet the fourth

 prong. See Grosjean v. First Energy Corp., 349 F.3d 332, 336 (6th Cir.

 2003) (“A person is not replaced when another employee is assigned to

 perform the plaintiff’s duties in addition to other duties, or when the work

 is redistributed among other existing employees already performing

 related work. A person is replaced only when another employee is hired

 or reassigned to perform the plaintiff’s duties.”); Lilley v. BTM Corp., 958

 F.2d 746, 752 (6th Cir. 1992) (“Spreading the former duties of a

 terminated employee among the remaining employees does not
 constitute replacement.”). And Yelder does not allege or offer evidence

 that a non-African American conductor was hired to replace him or

 reassigned from another pool to the DT pool to take over his duties.

          Further, Norfolk Southern has offered a legitimate, non-

 discriminatory reason for termination, i.e., the altercation in the taxi.

 Yelder’s response to Defendant’s motion for summary judgment does not

 address how Defendant’s legitimate, non-discriminatory reason was

 nonetheless pretextual as to Yelder’s race discrimination claim.12 And the

 record does not contain any evidence showing the existence of such

 12   Yelder does address pretext with regard to his retaliation claim.
                                             28
Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20   PageID.2126   Page 29 of 36




 pretext.   See   Analysis    III.B.   infra.   Therefore,   Plaintiff’s   race

 discrimination claim based on his termination fails as a matter of law.

 Consequently, Defendant’s motion for summary judgment must be

 GRANTED as to Counts I and III.

       B. Retaliation Claims (Counts II and IV)

       A Title VII claim of retaliation can be established “either by

 introducing direct evidence of retaliation or by proffering circumstantial

 evidence that would support an inference of retaliation.” Laster v. City of

 Kalamazoo, 746 F.3d 714, 730 (6th Cir. 2014). Absent direct evidence of

 retaliation, an employee must establish a prima facie case of retaliation

 by showing that “(1) he engaged in protected activity, (2) this exercise of

 his protected civil rights was known to the defendant, (3) the defendant

 thereafter took an employment action adverse to the plaintiff, and (4)
 there was a causal connection between the protected activity and the

 adverse employment action.” Imwalle v. Reliance Medical Prods., Inc.,

 515 F.3d 531, 544 (6th Cir. 2008). “The final element requires proof of

 ‘but-for’ causation, meaning that the plaintiff must furnish evidence that

 ‘the unlawful retaliation would not have occurred in the absence of the

 alleged wrongful action or actions of the employer.’” Barrow v. City of

 Cleveland, 773 Fed.Appx. 254, 261 (6th Cir. 2019) (unpublished) (quoting

 Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 360 (2013)).

       If a plaintiff can make out her prima facie case, the burden then
 shifts to the employer “to produce evidence of a legitimate,
                                       29
Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20      PageID.2127   Page 30 of 36




 nondiscriminatory reason for its actions.” Imwalle, 515 F.3d at 544. “The

 jury may not reject an employer’s explanation . . . unless there is a

 sufficient basis in the evidence for doing so.” Manzer v. Diamond

 Shamrock Chemicals Co., 29 F.3d 1078, 1084 (6th Cir. 1994) (emphasis

 in original). If the defendant can meet this burden, the plaintiff “must

 then demonstrate by a preponderance of the evidence that the legitimate

 reason offered by the defendant was not its true reason, but instead was

 a pretext designed to mask retaliation.” Imwalle, 515 F.3d at 544. In the

 Sixth Circuit, “a plaintiff can show pretext in three interrelated ways: (1)

 that the proffered reasons had no basis in fact, (2) that the proffered

 reasons did not actually motivate the employer’s action, or (3) that they

 were insufficient to motivate the employer’s action.” Chen v. Dow

 Chemical Co., 580 F.3d 394, 400 (6th Cir. 2009). The plaintiff must show
 “that the real reason for the employer’s action was intentional

 retaliation,” but “it is permissible for the trier of fact to infer the ultimate

 fact of discrimination from the falsity of the employer’s explanation.”

 Imwalle, 515 F.3d at 544-45 (quoting Reeves v. Sanderson Plumbing

 Prods., 530 U.S. 133, 147 (2000)).13

       Norfolk Southern only disputes the final element of Yelder’s prima

 facie case; it argues Plaintiff cannot show that but-for his complaint to

 Grace alleging racial discrimination he would not have been terminated.


 13Defendant does not argue that Plaintiff’s retaliation claims are precluded by the
 RLA.
                                         30
Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20   PageID.2128   Page 31 of 36




 ECF No. 24, PageID.124. Yelder argues the Court may infer but-for

 causation at the prima facie stage because he made his complaint of

 discrimination to Grace just under three months before he was

 terminated. ECF No. 27, PageID.1663. In Singfield v. Akron Metro. Hous.

 Auth., 389 F.3d 555 (6th Cir. 2004) the Sixth Circuit held as much,

 concluding that the temporal proximity of “just over three months”

 between a plaintiff’s discrimination charge with the employment

 commission and his termination was “significant enough to constitute

 sufficient evidence of a causal connection for the purpose of satisfying

 [the plaintiff’s] burden of demonstrating a prima facie case.” Id. at 563

 (citing Nguyen v. City of Cleveland, 229 F.3d 559, 563 (6th Cir. 2000))

       At the same time, the Sixth Circuit has “repeatedly cautioned

 against inferring causation based on temporal proximity alone.” Wasek v.
 Arrow Energy Servs. Inc., 682 F.3d 463, 471-72 (6th Cir. 2012) (citing

 Spengler v. Worthington Cyclinders, 615 F.3d 481, 494 (6th Cir. 2010)

 (“[T]emporal proximity, standing alone, is not enough to establish a

 causal connection for a retaliation claim.”)). Indeed, “an employer is not

 bound to cease all investigation of an employee merely because the

 employee alleges discrimination.” Beard v. AAA of Michigan, 593

 F.App’x. 447, 451 (6th Cir. 2014). When there is an intervening “obviously

 nonretaliatory basis” for the adverse action, this evidence negates any

 inference of causation based on temporal causation. Wasek, 682 F.3d at
 472. (citing Vereecke v. Huron Valley Sch. Dist., 609 F.3d 392, 401 (6th
                                      31
Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20   PageID.2129   Page 32 of 36




 Cir. 2010)). Just as in Wasek, here “the timeline of events extinguishes

 any inference based on temporal proximity” because Yelder struck a PTI

 driver during a deadheading trip three weeks after his complaint of

 discrimination was sent to Grace. Yelder also admitted to striking the

 driver, though he argued that he acted in self-defense. Wasek, 682 F.3d

 at 472. Thus, Norfolk Southern had an intervening legitimate reason to

 terminate Yelder, “and that reason dispels an inference of retaliation

 based on temporal proximity.” Id. Because temporal proximity is the only

 evidence of causation offered by Yelder, and the inference of causation

 from this evidence is dispelled by the intervening misconduct of Yelder

 in striking the driver, he does not meet the element of causation and

 therefore cannot make out a prima facie case of retaliation.

       Even if Yelder had shown a prima facie case, the burden would shift
 to Norfolk Southern to provide a legitimate non-discriminatory reason for

 terminating him. Norfolk Southern has done so here, pointing to Yelder’s

 incident with the PTI taxi driver, Yelder’s admission that his fist made

 contact with the taxi driver’s body, and Norfolk Southern’s conclusion

 that this amounted to a violation of the company’s Safety Rule 900,

 conduct unbecoming an employee. See Hampshire v. Henderson, 14

 Fed.Appx 397, 399-400 (6th Cir. 2001) (concluding that terminating a

 postal worker for engaging in a physical altercation with a road worker

 was a legitimate, non-discriminatory reason for termination).


                                      32
Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20   PageID.2130   Page 33 of 36




       And Plaintiff has not “demonstrate[d] by a preponderance of the

 evidence that the legitimate reason offered by the defendant was not its

 true reason, but instead was a pretext designed to mask retaliation.”

 Imwalle, 515 F.3d at 544. To make this showing, Plaintiff has three

 options for showing pretext. Plaintiff may try to show that the physical

 altercation with the PTI driver: (1) had no basis in fact, (2) did not

 actually motivate Plaintiff’s discharge, or (3) was insufficient to motivate

 Plaintiff’s discharge. Manzer v. Diamond Shamrock Chems. Co., 29 F.3d

 1078, 1084 (6th Cir. 1994). Yelder does not present evidence to show that

 the altercation with the PTI driver did not in fact happen, or that the

 altercation was not sufficient to motivate his termination. Indeed,

 Defendant     established    that   Plaintiff’s   “punishment       was    not

 disproportionate to his conduct” by including in the record six other
 instances where an employee’s involvement in a physical altercation

 resulted in termination for violating Norfolk Southern policy. Bolander

 Declaration, ECF No. 24-10; Jones v. City of Franklin, 468 Fed.Appx. 557,

 564 (6th Cir. 2012).

       Instead, Plaintiff argues that the altercation did not actually

 motivate his discharge because Norfolk Southern cannot “establish its

 reasonable reliance on the particularized facts that were before it at the

 time the decision was made.’” Wright v. Murray, 455 F.3d 702, 708 (6th

 Cir. 2006) (quoting Smith v. Chrysler Corp., 155 F.3d 799, 806-07 (6th
 Cir. 1998)). To prevail on its motion for summary judgment, Norfolk
                                      33
Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20   PageID.2131   Page 34 of 36




 Southern does not have to prove that its investigation of the physical

 altercation was perfect, but rather that its decision was “reasonably

 informed and considered.” Id. Norfolk Southern does not even need to

 prove that Yelder violated company policy, only that Norfolk Southern

 “made its decision to terminate [Yelder] based on an honestly held belief

 in a nondiscriminatory reason supported by particularized facts after a

 reasonably thorough investigation.” Id. at 709; see also Graham v. Best

 Buy Stores, L.P., 298 Fed.Appx. 487, 494 (6th Cir. 2008).

       Here, there is ample evidence that Yelder violated company policy

 and Norfolk Southern fired him for doing so. At the hearing preceding

 Plaintiff’s termination, numerous individuals testified, including

 Plaintiff, Mr. Jackwak (the engineer who was in the vehicle with Yelder

 and the PTI driver), and Courtney Siffre (Plaintiff’s direct supervisor).
 Plaintiff testified that he struck the driver. ECF No. 24-5, PageID.1113

 (“. . . that’s when I struck him into his seat because I needed to get to that

 steering wheel, and he still did not stop immediately.”). Plaintiff’s written

 statement and his police report were also made part of the investigative

 record and confirmed Plaintiff’s admission that he struck the PTI taxi

 driver. ECF No. 24-3, PageID.313-14, PageID.419. Additionally, Siffre

 testified that striking someone in the chest is encompassed in Rule 900,

 conduct unbecoming an employee. ECF No. 24-5, PageID.1084. Plaintiff

 contends that Norfolk Southern failed to consider his honest belief that
 he was in fear for his life and made physical contact with the PTI taxi
                                      34
Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20   PageID.2132   Page 35 of 36




 driver only as a last resort. But the record bears out that Norfolk

 Southern did take this into consideration, in that the panel heard Yelder

 testify to those fears, (ECF No. 24-5, PageID.1112) heard testimony that

 the PTI taxi driver deviated from the preferred route, and considered

 Jackwak’s written statement indicating that the driver was acting

 strange, but was not being hostile. (ECF No. 24-5, PageID.1033).

 Importantly, Grace testified that he would not condone workplace

 violence, even if, as Plaintiff argued, he was merely acting in self-defense.

 Grace Deposition, ECF No. 24-5, PageID.990 (“There’s a number of

 things he can do, but striking somebody and trying to take the keys and

 take over control of a vehicle while it’s moving is extremely dangerous so

 I would say [Yelder should have done] anything but that.”).

       In sum, the Court finds that Plaintiff cannot show a prima facie
 case of retaliation because Plaintiff’s only evidence of causation is

 temporal proximity and this temporal proximity is overcome by the

 independent, intervening cause of Plaintiff striking the PTI driver.

 However, even if he could make out a prima facie case, Plaintiff cannot

 demonstrate that Defendant’s legitimate non-discriminatory reason for

 termination was not its true reason, but instead was a pretext designed

 to mask retaliation for Plaintiff’s complaint to Grace. Accordingly,

 Defendant’s motion for summary judgment is GRANTED as to Counts

 II and IV.


                                      35
Case 2:18-cv-10576-TGB-SDD ECF No. 31 filed 03/06/20   PageID.2133   Page 36 of 36




 IV. Conclusion

       For the reasons stated above, the Court GRANTS Defendant’s

 Motion for Summary Judgment (ECF No. 24).

       IT IS SO ORDERED.




       DATED: March 6, 2020.

                                    BY THE COURT:


                                    /s/Terrence G. Berg
                                    TERRENCE G. BERG
                                    United States District Judge




                                      36
